Arthur H. Healey, J.,
dissenting. I respectfully dissent. I cannot agree, given the facts in this case, with the majority’s basic conclusion “that special tax districts [here the Windham First Taxing District (dis*559trict)] are authorized to supply services where lacking, or to augment them when they are all already provided by the municipality [here the consolidated town of Windham (town)], but are not to displace or preempt the town’s primary authorized power to provide and tax for such services.” With that disagreement, I need not go on to discuss the due process issue raised by the district.
There is no serious problem with the facts; it is with the legal conclusions of the trial court that the majority endorses that troubles me. No one appears to question the fact that both the town and the district are essentially creatures of statutes and have only those powers given to them, expressly or impliedly by statute, to accomplish the object of their statutory existence. See, e.g., State ex rel. Brush v. Sixth Taxing District, 104 Conn. 192, 198, 132 A. 561 (1926). Despite this valid legal existence, the majority and the trial court cast the district as an entity subordinate to the town in the attainment of one of the objects of the district’s incorporation, i.e., the furnishing of lighting within the district. No one says that the district is invalidly set up; no one could do so as chapter 105 of our General Statutes authorizes its being. Chapter 105, and specifically General Statutes § 7-326 in that chapter, provides that such a district may be established “for any or all of the following purposes” including “[t]o extinguish fires, to light streets . . . .” That statute also provides that “[a]ny district may contract with a town, city, borough or other district for carrying out any of the purposes for which such district was established.” It appears that while this district “may” so contract, even with the consolidated town, it does not desire to do so. The majority, like the trial court, without any citation of authority, determines that all the district can do is provide greater service than the municipality. The district, however, must, according to the majority and the trial court, yield *560because the town is the “primary provider” of the public services in the consolidated town. This, I submit, involves two thorny problems: (1) it acts effectively to overlook the existence of the district under chapter 105; and (2) it makes the town the “primary provider” in this conflict without explaining how the district, incorporated in 1981, must now become a secondary “non-provider” of the public services that it was legally authorized to furnish when the district was never consolidated in 1983 with the town pursuant to Home Rule Act (pursuant to General Statutes § 7-194 as the majority points out).
The trial court’s position was that the town’s “primary responsibility” for providing street lighting in the area now encompassed by the district “was not abdicated to the [district] when [the district] came into existence but rather was retained by the town prior to its consolidation . . . .’’It went on to say that “the fact the [district] came into existence before the consolidation . . . is irrelevant as to the issue of which governmental unit has the primary responsibility for providing street lighting to the residents of the [district].” Absent statutory language even suggesting this irrelevancy, this position causes me concern. I appreciate the desirability of harmonizing, if possible, seemingly conflicting statutes as well as achieving consolidation in accordance with prescribed procedures, but it seems to me that the majority’s analysis leading to its basic conclusion referred to proves too much. The chapter 105 district in this case was never included in the consolidation ordinance of 1983, so how does the town now have the legal power to be the “primary provider” of lighting services in the district? I submit that it does not.
It would appear that there is no quarrel that the district is empowered to levy taxes to defray the cost of furnishing services pursuant to powers it is specifically given under chapter 105. See Williams Bros. Mfg. Co. *561v. Naubuc Fire District, 92 Conn. 672, 104 A. 245 (1918). Since chapter 105 and its provisions have been in our statutes for many years, the legislature must be presumed to have been aware of its provisions in legislating on related matters such as the Home Rule Act. The legislature is presumed to act in view of existing relevant statutes to create one consistent body of law. Rustici v. Stonington, 174 Conn. 10, 13, 381 A.2d 532 (1977). Moreover, various provisions of chapter 105 have been amended recently, including the procedure for the termination of such a district. See General Statutes § 7-329.
I cannot accept the ratio decidendi of the majority as to how the town never abdicated its primary responsibility concerning lighting, despite the concededly valid existence of the district since 1981, even before the 1983 consolidation ordinance, in which the majority concedes that the district was not included. This leaves the power to tax for lighting in the district, in my view, with the district. Any doubt as to a municipality’s power to tax should be resolved against the existence of the power and in favor of the taxpayer. See Levin-Townsend Computer Corporation v. Hartford, 166 Conn. 405, 409, 349 A.2d 853 (1974); Low Stamford Corporation v. Stamford, 164 Conn. 178, 182, 319 A.2d 369 (1972); 14 E. McQuillin, Municipal Corporations (3d Ed. Rev.) § 38.07.1 appreciate the allusion to “balkanization” of local government in the majority opinion. I do not agree, however, that it is really a factor in this case, given the time sequence of the creation of the district and the consolidation ordinance. In the latter instance, the majority concedes that the district was not joined under the Home Rule Act as it could have been. On the other hand, we have said that “ ‘[i]f courts can by any fair interpretation find a reasonable field of operation for both statutes without destroying or *562perverting their evident meaning and intent, it is the duty of the courts to do so, thus reconciling them and according to them concurrent effect.’ ” State v. Carbone, 172 Conn. 242, 256, 374 A.2d 215, cert. denied, 431 U.S. 967, 97 S. Ct. 2925, 53 L. Ed. 2d 1063 (1977); see 1 J. Sutherland, Statutory Construction (3d Ed.) § 2014. The majority, in effect, concludes in reconciling the relevant statutes, including the consolidation ordinance, that the district has no power to pay for furnishing lighting services although it legally was given the express power to furnish that service and collect taxes to pay for it. Courts cannot defeat an express legislative intent to accomplish a reconciliation between perceived repugnancies. See Sloane v. Waterbury, 150 Conn. 24, 29, 183 A.2d 839 (1962). This is happening in this case.
I respectfully dissent.